Name: Regulation No 99/64/EEC of the Commission of 24 July 1964 on procedures for implementing decisions by the Guidance Section of the EAGGF to grant aid
 Type: Regulation
 Subject Matter: management; NA;  information technology and data processing;  EU finance;  competition;  European construction
 Date Published: nan

 198 Official Journal of the European Communities 5.8.64 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2119/64 REGULATION No 99/64/EEC OF THE COMMISSION of 24 July 1964 on procedures for implementing decisions by the Guidance Section of the EAGGF to grant aid THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, conditions laid down for the projects, it may request the authority or body to submit supporting or additional documents ; Whereas provision must be made for co-operation between the Commission and the Member State concerned where there is inspection on the spot, in order to make it more effective ; "Whereas it is advisable not to initiate the procedure for suspending, reducing or discontinuing aid from the Fund without first notifying the Member State concerned which can then state its views, consult ­ ing the authority or body responsible for transmitting the supporting documents, and giving the beneficiaries an opportunity to submit their comments ; Whereas since subsidies from the Fund are granted to the beneficiary through a body appointed by the Member State, the role of such a body should be defined ; Whereas , as regards the financial provisions currently applicable to the Fund, the payment of subsidies or of instalments thereof takes place when the conditions laid down for payment are fulfilled ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Fund Committee ; Having regard to Council Regulation No 17/64/EEC of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund, 1 and in particular Article 22 (3 ) thereof; Whereas the supporting documents relating to projects which receive aid from the Fund will be transmitted by an authority or body appointed by the Member State and whereas the role of such authority or body should be defined ; Whereas to ensure effective supervision of the actions or work, provision should be made for transmission to the Commission of a statement describing the supporting documents drawn up in accordance with the laws or regulations of the Member State concerned or with the measures adopted by the above-mentioned authority or body; Whereas, for projects the completion of which requires more than one year, the Commission should be supplied with a progress report on the . actions or work; Whereas, for the payment of a subsidy or an instalment thereof, provision should be made for a certificate enabling the Commission to ascertain in particular the stage which the project has reached ; Whereas if the Commission considers that the documents regularly supplied by the authority or body are not adequate, or if it considers that the contents of those documents are incomplete as regards the verification of the financial or other HAS ADOPTED THIS REGULATION : I. Role of the authority or body responsible for transmitting supporting documents Article 1 The authority or body responsible for transmitting supporting documents under Article 22 (2) of Regulation No 17/64/EEC shall send to the1 OJ No 34, 27.2.1964, p . 586/64. Official Journal of the European Communities 199 Article 5Commission within the three months following the decision committing the Fund financially, a detailed list of the supporting documents required . Supporting documents shall mean any document, drawn up either in accordance with the laws or regulations of the Member State concerned or in accordance with measures adopted by the above-mentioned authority or body, suitable for the purpose of proving that the financial or other conditions laid down for each project have been fulfilled . 1 . At the request of the Commission, the authority or body shall transmit to it within a period of one month the supporting documents in its possession referred to in Article 4 (b ) or certified copies . 2. At the request of the Commission and within such period as it may determine, the authority or body shall transmit to the Commission a document containing all the information which it requires on the stage which the project has reached . 3 . In order to ensure an effective check on the way in which the project is being carried out, the authority or body shall draw up, and then transmit to the Commission, at its request and within such period as it may determine, supporting documents or papers other than those laid down in Articles 2 and 4 suitable for the purpose of proving that the financial or other conditions laid down for each project ' have been fulfilled. Article 2 The detailed list referred to in Article 1 shall contain :  the description of the supporting documents and the period envisaged for their receipt by the authority or body responsible for transmitting the supporting documents ;  the provisions or measures on the basis of which the supporting documents referred to in the second paragraph of Article 1 are drawn up ;  a brief description of the purpose and content of these documents . II . Inspection on the spot Article 6 Article 3 If, during the period of intervention by the Fund, the Commission considers it necessary to carry out an inspection on the spot, it shall give prior notice thereof to the Member State on whose territory it intends to make , the inspection and shall invite that Member State to participate. For action or work the completion of which requires more than one year, the authority or body shall transmit to the Commission, before 1 September each year, a progress report on the action or work . III . Suspension, reduction, discontinuation of aid from the FundArticle 4 Article 7Upon the completion of a project, or while it is being carried out, if a decision committing the Commission financially prescribes payment by instalment in accordance with Article 17 ( 1 ) of Regulation No 17/64/EEC, the authority or body shall transmit to the Commission a document showing that the conditions required for payment have been fulfilled and including : (a) a certificate showing the stage which the project has reached and establishing that the body is in possession of all the supporting documents referred to in Article 2 which are necessary for the payment of the subsidy or of the requested instalment of the subsidy; (b ) a brief description of the contents of the supporting documents in its possession, unless certified copies are attached. Before initiating the procedure for suspending, reducing or discontinuing aid from the Fund laid down in the second subparagraph of Article 22 (2) of Regulation No 17/64/EEC, the Commission shall :  notify the Member State on whose territory the project was to be carried out, and that Member State may then state its views ;  consult the authority or body responsible for transmitting the supporting documents ;  give the beneficiary or beneficiaries an opportunity to submit, through the authority or body, the reasons for the non-fulfilment of the conditions laid down. 200 Official Journal of the European Communities IV. Role of the intermediary body or bodies through which payment is to be made Article 8 from the Fund, or the instalment of the subsidy if payment is to be made by instalment, to the beneficiary in accordance with Article 22 ( 1 ) of Regulation No 17/64/EEC. 2 . The intermediary body shall pay the subsidy to the beneficiary without delay and shall supply proof thereof to the Commission within fifteen days . 1 . "When the Commission has ascertained that the financial or other conditions laid down for the project have been fulfilled, it shall pay the subsidy This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1964. For the Commission The President Walter HALLSTEIN